[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT            FILED
                          ________________________ U.S. COURT OF APPEALS
                                                                ELEVENTH CIRCUIT
                                No. 06-12750                      JANUARY 5, 2007
                            Non-Argument Calendar                THOMAS K. KAHN
                          ________________________                    CLERK


                             BIA No. A79-512-708

JOSE ASARIAS ESCOBAR-LOAIZA,

                                                                  Petitioner,

                                     versus

U.S. ATTORNEY GENERAL,

                                                                  Respondent.

                          ________________________

                     Petition for Review of a Decision of the
                          Board of Immigration Appeals
                          _________________________

                               (January 5, 2007)

Before ANDERSON, BARKETT and MARCUS, Circuit Judges.

PER CURIAM:

      Jose Asarias Escobar-Loaiza, a native and citizen of Colombia, timely

petitions this Court to review the decision of the Board of Immigration Appeals

(“BIA”) denying his motion to reopen his appeal from the denial of his application
for adjustment of status under the Cuban Refugee Adjustment Act (“CRAA”), Pub.

L. No. 89-732, 80 Stat. 1161 (1966). Although Escobar-Loaiza also raises issues

concerning the proceedings before the immigration judge (“IJ”), as we discuss

further below, we must dismiss the petition insofar as it concerns the underlying

proceedings because Escobar-Loaiza’s petition for review was timely only as to the

BIA’s denial of his motion to reopen. Accordingly, we deny the petition in part

and dismiss it in part.

      We review our own subject-matter jurisdiction de novo.           Ortega v. U.S.

Att’y Gen., 416 F.3d 1348, 1350 (11th Cir. 2005) (citing Brooks v. Ashcroft, 283

F.3d 1268, 1272 (11th Cir. 2002)). An alien seeking review of a BIA decision

must file a petition for review within 30 days of the BIA’s final order of removal.

See INA § 242(b)(1), 8 U.S.C. § 1252(b)(1). A petition for review is considered to

be filed when it is received by the clerk of the Court. Fed. R. App. P. 25(a)(2)(A).

      “[T]he filing of a motion to reopen or a motion to reconsider shall not stay

the execution of any decision made in the case.”        8 C.F.R. § 1003.2(f).      The

Supreme Court has ruled that the filing of a motion with the BIA does not affect

the finality of the order and “does not toll the time to petition for review.” Stone v.

INS, 514 U.S. 386, 394-95 (1995); see also Dakane v. U.S. Att’y Gen., 399 F.3d

1269, 1272 n.3 (11th Cir. 2005) (“[s]ince the statutory limit for filing a petition for

review in an immigration proceeding is ‘mandatory and jurisdictional,’ it is not
                                          2
subject to equitable tolling.”). Thus, a motion to reopen filed with the BIA does

not suspend the finality of the underlying BIA order and does not toll the review

period. Dakane, 399 F.3d at 1272 n.3.

      Here, the BIA’s final order of removal was issued on February 6, 2006,

which was the date on which the BIA dismissed the Escobar-Loaiza’s appeal from

the IJ’s order denying his application for asylum, withholding of removal, and

CAT relief. See 8 C.F.R. § 1241.1(a) (providing that “[a]n order of removal made

by the immigration judge at the conclusion of proceedings under section 240 of the

Act shall become final . .      . [u]pon dismissal of an appeal by the Board of

Immigration Appeals”). Although Escobar-Loaiza filed a timely motion to reopen,

the filing of that motion did not toll the limitations period for filing a petition for

review in this Court. See Stone, 514 U.S. at 394-95; Dakane, 399 F.3d at 1272 n.3.

      Because Escobar-Loaiza did not file his petition for review until May 11,

2006, which was well after expiration of the 30-day time limit of INA § 242(a)(1),

(b)(1), we lack jurisdiction to review the BIA’s final order of removal affirming the

IJ’s underlying decision and dismissing Escobar-Loaiza’s appeal. As for the BIA’s

denial of Escobar-Loaiza’s motion to reopen -- the only order over which we have

jurisdiction -- Escobar-Loiza’s arguments do not address that decision and our own

review reveals no abuse of discretion on the BIA’s part. Accordingly, we dismiss



                                          3
the petition for lack of subject-matter jurisdiction as to the denial of the motion,

and deny the petition as to the denial of the motion to reopen.

      PETITION DISMISSED IN PART AND DENIED IN PART.




                                          4